Citation Nr: 1045667	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asthma.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
March 1984 to July 1984.  She had additional periods of reserve 
duty until December 2004.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Boston, Massachusetts.  
In that decision, the RO denied service connection for asthma.  

In December 2008, the Board remanded this claim for further 
development, including searching for the appellant's service 
treatment records under the all names she was known as in 
service.  The Board is satisfied there was substantial compliance 
with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Asthma did not have its onset or increase in severity during a 
period of ACDUTRA and is not otherwise related to service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2005 and January 2007 letters, the RO satisfied its duty 
to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the 
appellant of: information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the he was expected to 
provide.  In the January 2007 notice letter, the appellant was 
also informed of the process by which effective dates are 
established, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2010), the Board has duties to assist the appellant with her 
claim.  The record reflects that the appellant's service 
treatment records are partially unavailable.  In June 2005, the 
RO sent a letter to the appellant's reported Reserve unit, the 
303rd AG CO Postal in Devens, Massachusetts.  There was no 
response.  The same month, a Personnel Information Exchange 
System (PIES) response for the name CDM, resulted in a negative 
response for both service treatment and personnel records 
(initials are being used here to comply with privacy laws).  In 
March 2006, the RO informed the appellant that there was no 
response from her unit.  The same month the RO also sent a letter 
to unit 351st GH in Hanscom Air Force Base (AFB), Massachusetts 
because this was the last unit listed on her DD 214.  No response 
was received from this unit either.  In May 2006, the RO 
completed a memorandum of a formal finding of unavailability 
which stated she only had ACDUTRA and inactive duty for training 
(INACDUTRA) service and PIES requests were negative.  

In her March 2005 claim, the appellant had said she served under 
her maiden name for part of her time in a reserve unit.  In her 
October 2007 appeal, she stated that her unit had "disbanded."  

The RO requested records in February 2009 from the Massachusetts 
National Guard Headquarters and Hanscom AFB medical command.  A 
February 2009 response from Hanscom AFB medical command was 
negative.  In March 2010, the Massachusetts Adjutant General 
responded that they did not retain reserve records, but 
recommended checking with the National Personnel Records Center 
(NPRC).  

In October 2009, the RO made a PIES request and received a 
response the same month.  The request referred to CDM, CDB, & 
CDMB.  No records were found.  In April 2010, another PIES 
response for CMB was negative.  In May 2010, the NPRC responded 
to a letter stating that using PIES was the appropriate way to 
ask for records.  In June 2010, a PIES request for a Medical 
Evaluation Board record specifically was negative.  August and 
September 2010 responses from the Records Management Center were 
also negative.  In September 2010, the RO sent another notice to 
the appellant stating the records were still unavailable.  
Another memorandum stating that the records were unavailable was 
created detailing some of the steps taken to secure records.  
Under the circumstances, it is the Board's conclusion that 
further efforts to obtain the appellant's service treatment 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  

In a March 2006 letter, the RO stated it did not request records 
from Metrowest Medical Center, although the appellant had sent in 
an authorization and consent form in the file.  Some of these 
records are already in the file; the main record, from Dr. Kwa, 
shows that the appellant was diagnosed with asthma in August 
2002.  In her March 2005 claim, the appellant stated she began 
being treated for asthma in August 2002.  She has not alleged she 
was diagnosed with asthma earlier or stated that a nexus opinion 
has been given regarding any ACDUTRA service and asthma.  It is 
not necessary to remand for private records regarding her 
disability.  

The Board notes that an etiological opinion has not been obtained 
for the appellant's claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
appellant's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

Here, while there are current diagnoses of asthma, there is no 
true indication that it is associated with service.  There is no 
evidence that asthma was exhibited or treated during a period of 
ACDUTRA, and the appellant has not specifically indicated that 
asthma had its onset or increased in service during a qualifying 
period of active service.  In view of the absence of findings of 
asthma pathology during a qualifying period of service, relating 
it to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 38 
U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to 
notify and assist have been met.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

The phrase "active military, naval, or air service" from 
38 U.S.C.A. §§ 1131 and 1110 includes any period of ACDUTRA 
during which the individual concerned was disabled or died from 
an injury or disease incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  
The term "ACDUTRA" means full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22)(a) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term 
"INACDUTRA" includes duty prescribed for the Reserves.  
38 U.S.C.A. § 101(23)(a) (West 2002).  For INACDUTRA, service 
connection is available only for injuries, acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
38 U.S.C.A. § 101(24)(C) (West 2002).  To prevail on her claim 
for service connection for asthma, the appellant would have to 
show that asthma was incurred during a period of ACDUTRA service; 
not during INACDUTRA.  

In adjudicating this claim, the Board must assess the competence 
and credibility of a claimant.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a claimant are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his or her active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

The appellant contended in her October 2007 appeal she had 
repeatedly failed a 2 mile run and wanted profile to do a 2.5 
mile walk.  She said the fitness test is mandatory for Army twice 
a year.  Doing physical training during her scheduled Army 
Reserve weekends caused her to have breathing problems.  She was 
repeatedly flagged for physical fitness failure and placed on 
remedial physical training by the unit.  Her doctor diagnosed the 
problem as asthma in 2002.  She said she was granted a profile 
which allowed her to stay in and remain in good standing in the 
military.  Her unit was activated for Afghanistan and she was 
then told she was being medically discharged for asthma.  She 
felt that since she was medically discharged, she should be 
entitled to a disability benefit.  She said she had a difficult 
time getting information from her unit as it had "disbanded."  

In a September 2009 statement, she said she was a member of the 
Reserve since 1984 and never had a break in service.  She 
obtained a P3 profile in 2002.  In October 2010, she said she 
felt that weekend drills should be considered active duty.  

A December 1983 report of medical examination from enlistment is 
available in the file.  The appellant reported some drug use in 
the past, but was otherwise found to be physically fit for 
enlistment with no profile.  Under medical history she stated she 
had never had asthma.  

In August 2002, Dr. Kwa wrote a letter to the appellant's 
treating physician.  The appellant had severe asthma, aggravated 
by hot weather, humidity and physical activity.  She was best 
suited for walking for the physical training test.  For the last 
three to four years she reported difficulty breathing-including 
at night.  She wheezed with any activity.  She was too short of 
breath to complete her physical training test.  She was a former 
smoker and stopped 14 years ago.  She was taking medications.  

A September 2002 memorandum to the surgeon's office at support 
command shows a permanent physical training profile or 
deployability determination was requested.  The appellant's 
personal physician, Dr. Chittilapily, recommended that she walk 
instead of run when taking the Army fitness test.  The memorandum 
noted the appellant was able to perform all assigned duties; 
asthma had not interfered with her Annual Training exercises or 
Field Training Exercises.  The surgeon's office needed to make a 
determination as to employability status.  Her reenlistment 
contract could not be completed until the response from the 
surgeon's office was received.  

A February 2003 medical history and health assessment shows the 
appellant was in the 303rd AG CO unit.  Her health was good 
overall, but a referral for a Medical Board for asthma was 
needed.  The physician review notes stated that she requested 
retirement in December 2003.  A May 2003 command surgeon 
memorandum showed that the appellant did not meet retention 
standards.  She was likely to receive a transfer to retired 
reserve under early retirement due to medical disqualification.  
A November 2003 service treatment record showed the appellant's 
referral to the Medical Board for asthma.  November 2004 orders 
show the appellant was medically disqualified and assigned to 
retired Reserve.  

Prescription information from February to August 2005 showed the 
appellant was prescribed an Albuterol inhaler.  

The appellant is competent to state what she experienced with 
regard to her disability and has been consistent in her report 
that she was short of breath while taking her physical training 
tests on weekend drills.  See, 38 C.F.R. § 3.159(a)(2) and 
Caluza, 7 Vet. App. 498.  She has been credible in her 
statements.  

The Board finds that service connection for asthma is not 
warranted.  The evidence shows that the appellant was diagnosed 
with asthma by a private doctor.  There is no evidence that this 
was during a period of ACDUTRA service and the evidence appears 
to indicate she developed asthma over a period of years that did 
not include appropriate service time.  Merely reporting a 
disability that occurred at some time other than ACDUTRA does not 
satisfy 38 U.S.C.A. § 1110 or 1131 because only diseases 
occurring "in the line of duty in the active military, naval, or 
air service" are to be compensated.  As noted above, the 
appellant is proceeding on the theory that over a course of time, 
not just during ACDUTRA but also during INACDUTRA service, she 
developed asthma.  

The Board has weighed the evidence and finds it does not 
establish that the asthma was incurred in service.  38 C.F.R. 
§ 3.303(d).  In coming to this determination, the Board assigns 
the most probative weight to the August 2002 Dr. Kwa record which 
diagnosed the appellant's asthma and noted her difficulty 
breathing in general, especially at night and during any 
activity, not just during physical training.  The notion that 
asthma was incurred or aggravated during an applicable period of 
service is unsupported.  

The appellant does not qualify for other potentially applicable 
presumptions because she only has ACDUTRA and INACDUTRA service.  
Smith v. Shinseki, 24 Vet. App. 40 (2010) (holding that a 
claimant who served in the National Guard was not entitled to the 
presumptions of sound condition and aggravation for ACDUTRA).  

The preponderance of the evidence is against the appellant's 
claim for asthma.  The benefit-of-the-doubt rule does not apply, 
and this claim for service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for asthma is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


